Application GRANTED. The Clerk of Court is
directed to terminate ECF No. 51. SO ORDERED.




                                                              BARBARA A. PODELL SHAREHOLDER
                   July 6, 2021                                     d 215.875.4690 bpodell@bm.net


          July 6, 2021

          BY ECF

          Honorable Jesse M. Furman
          United States District Court
          Southern District of New York
          40 Centre Street, Room 2202
          New York, NY 10007

                 Re: Saraf v. Ebix, Inc., et al., Civil Action No. 1:21-cv-01589-JMF

          Dear Judge Furman,

          Pursuant to the Court’s Individual Rules and Practices in Civil Cases, Rule I.E, I am
          writing on behalf of Lead Plaintiff Dr. Rahul Saraf and the proposed class to request a
          14 day extension of the July 9, 2021 deadline for filing a consolidated amended
          complaint (“Complaint”), to July 23, 2021.

          There was one previous extension. The original deadline was June 10, 2021, ECF
          No. 30. The current July 9, 2021 deadline was set by Order dated May 21, 2021, ECF
          No. 39. The reason for the requested extension is that the Covid-19 pandemic
          continues to have a substantial and widespread impact in India where significant facts
          underlying the Plaintiff’s pending claims occurred. See Teifke v. Ebix, Inc., et al., ECF
          No. 1. The state of the pandemic in India has, in turn, constrained and delayed the work
          of counsel on matters relating to India. Counsel for all Defendants consent to Plaintiff’s
          request for this extension until July 23, 2019.

          There are no scheduled appearances before the Court.

          Respectfully,



          Barbara A. Podell

          cc:    All counsel of record



                                                               1818 MARKET STREET, SUITE 3600
                                                               PHILADELPHIA, PA 19103
                                                               215.875.3000 BERGERMONTAGUE.COM
